82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elmer P. VILD, Plaintiff-Appellant,v.Judge Armando de LEON, individually and in his officialcapacity as a judge of the Arizona Superior Court,Defendant-Appellee.
No. 95-17167.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Elmer P. Vild appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. § 1983 action against Maricopa County (Arizona) Superior Court Judge Armando de Leon.   He contends that Judge de Leon violated his constitutional and statutory rights by removing him, a non-attorney, from the table of the accused during a criminal proceeding.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court's order filed September 27, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Judge de Leon's request for attorney's fees is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3